187 Pa. Super. 2 (1958)
Commonwealth
v.
Jackson et al., Appellants.
Superior Court of Pennsylvania.
Argued June 9, 1958.
July 17, 1958.
*3 Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
*4 Leonard J. Gajewski, for appellants.
Peter F. Cianci, Assistant District Attorney, with him Frederick O. Brubaker, District Attorney, for appellee.
OPINION PER CURIAM, July 17, 1958:
The judgments of sentence of the court below are affirmed on the opinion of Judge HESS of the Court of Oyer and Terminer of Berks County, as reported in 13 Pa. D. & C. 2d 218.